EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeannie Boettler on 05/16/2022.

The application has been amended as follows: 

Claim 15 is amended as follows. 
Claims 1-5, 7-12, 14 and 15 are allowable.

Claim 15 (Currently Amended) The method of claim 1, wherein steps a) through c) are performed using a system comprising:
	a) an analyzer unit configured to bring the sample into contact with a detection agent that specifically binds to cardiac Troponin for a time sufficient to allow for the formation of a complex of agent that specifically binds to FGF-23 for a time sufficient to allow for the formation of a complex of 
	b) an analyzer unit configured to measure the amounts of the formed complexes, wherein 
	c) a computing device having a processor and in operable communication with said analyzer
	d) a non-transient machine readable media including a plurality of instructions executable by the processor, wherein the instructions when executed transform the amount of the formed complexes into amount(s) of the cardiac Troponin and/or FGF-23 in the sample and compare said amount(s) to reference(s).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous objection to claim 14 is withdrawn in response to Applicant’s amendments to the claims. The previous rejection of claims under 35 U.S.C. 101 is withdrawn in response to Applicant’s amendments to the claims. The previous rejections of claims under 35 U.S.C. 103(a) are withdrawn in response to Applicant’s amendments to the claims.
The method as claimed, for assessing abnormal midwall fractional shortening in a subject suffering from hypertension wherein the subject does not have left ventricular hypertrophy (LVH), said method comprising the steps of a) determining the amount(s) of cardiac Troponin and/or Fibroblast Growth Factor 23 (FGF-23) in a serum or plasma sample from the subject, b) comparing the determined amount in step (a) to a reference amount, c) identifying the subject to be subjected to an imaging based diagnostic assessment for diagnosing abnormal midwall fractional shortening when an amount of cardiac Troponin and/or FGF-23 in the sample as set forth in step a) is larger than the reference amount, and d) subjecting the subject identified in step c) to said imaging based assessment for diagnosing abnormal midwall fractional shortening, thereby detecting the presence or absence of abnormal midwall fractional shortening, appears to be free of the prior art.
Relevant prior art:
Löwbeer et al., Serum cardiac troponin T in patients hospitalized with heart failure is associated with left ventricular hypertrophy and systolic dysfunction, Scandinavian Journal of Clinical Laboratory Investigation, 64(7), (2004), p. 667-676 (previously of record). Löwbeer et al. teach that in humans, LVH correlates with elevated levels cardiac troponin T (see abstract and page 671, col. 2, Discussion, the reference is correlating elevated cardiac troponin T with LHV). See at the Discussion (page 671), Löwbeer teach cTnT is a more sensitive marker for detection of minor myocardial damage and myocardial pathology associated with LVH in heart failure. Löwbeer does teach using an analyzer to determine the amount of cardiac troponin T in a serum sample from a patient (see page 669, col. 1, para 1, on the Elecsys 2010 immunoassay analyser), and comparing the level to the level in a reference (patients with normal cTnT), see page 671, col. 2. 
Löwbeer also fails to teach determining the marker in a subject who is a subject suffering from hypertension and who does not have LVH, and fails to teach assessing whether the subject will be further subjected to an imaging based diagnostic assessment. 
Wolf et al., US PG Pub No. 2011/0183434A1 (previously of record). Wolf et al. teach that the marker FGF-23 also correlates with LVH (LVH may be correlated with FGF-23 levels using echocardiographic data, para [0046], see also para [0207]). Wolf et al. fails to teach determining the marker FGF-23 in a subject who is a subject suffering from hypertension and who does not have LVH, and fails to teach assessing whether the subject will be further subjected to an imaging based diagnostic assessment. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641